Exhibit 10.13(b)

 

CARDCONNECT CORP.

2016 OMNIBUS EQUITY COMPENSATION PLAN

STOCK AWARD AGREEMENT

 

THIS AGREEMENT, dated the day of (the “Date of Grant”), between CardConnect
Corp., a Delaware corporation (the “Company”) and (“Grantee”), is made pursuant
and subject to the provisions of the Company’s 2016 Omnibus Equity Compensation
Plan (the “Plan”), a copy of which has been made available to the Grantee. All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.

 

1. Award. Subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, the Company hereby grants the Grantee
a Stock Award covering shares of Stock.

 

2. Vesting.

 

(a) The shares of Stock subject to this Stock Award shall vest in full at the
earlier of (a) the day immediately prior to the first annual meeting of
stockholders of the Company following the date of this agreement and (ii) one
(1) year from the Date of Grant (the “Vesting Date”).

 

(b) From and after the Date of Grant through the date on which the Stock Award
becomes fully vested pursuant to subparagraph (a) above, the unvested portion of
the Stock Award remains subject to forfeiture in accordance with the terms of
Section 3 hereof. Such period shall be known herein as the “Restricted Period.”

 

(c) In accordance with the Plan, shares of Stock subject to this Stock Award
that have not previously vested shall become immediately vested upon a Change of
Control.

 

(d) Shares of Stock subject to this Stock Award that do not vest in accordance
with this paragraph shall be forfeited.

 

3. Forfeiture. If Grantee does not serve as a member of the Board on the Vesting
Date, the Stock Award shall immediately terminate and become null and void.

 

4. Delivery of Stock. Delivery of shares of Stock under this Stock Award will
comply with all applicable laws (including, the requirements of the Securities
Act), and the applicable requirements of any securities exchange or similar
entity.

 

5. Shareholder Rights. The Grantee will not have the right to vote the shares of
Stock awarded hereunder or receive cash dividends on such awards. Voting and
dividend rights will apply when such award becomes vested.

 

6. Transferability. The shares of Stock subject to this Stock Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered before they vest in accordance with paragraph 2. After such Stock
Award vests in accordance with paragraph 2, no sale or disposition of such
shares shall be made in the absence of an effective registration statement under
the Securities Act with respect to such shares unless an opinion of counsel
satisfactory to the Company that such sale or disposition will not constitute a
violation of the Securities Act or any other applicable securities laws is first
obtained.

 



  

 

 

7. Change in Capital Structure. The terms of this Agreement, including the
number of shares of Stock subject to this Stock Award shall be adjusted as the
Board determines is equitably required in the event the Company effects one or
more stock dividends, stock splits, subdivisions or consolidations of shares or
other similar changes in capitalization.

 

8. Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan mean the
Plan as in effect on the date hereof.

 

9. Grantee Bound by Plan. The Grantee hereby acknowledges that a copy of the
Plan has been made available to him or her and agrees to be bound by all the
terms and provisions thereof.

 

10. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
of the Grantee and any transferee of the Grantee in accordance with paragraph 5
and the successors of the Company.

 

11. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

  

[Signatures appear on following page]

 



 2 

 

 


IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.

 

CARDCONNECT CORP.   Attest:           By:                     By:
                Name:     Name:   Title:     Title:  

 

I hereby accept this Grant and I agree to be bound by the terms of the Plan and
this Grant. I further agree that all of the decisions and interpretations of the
Company with respect thereto shall be final and binding.

 

ACCEPTED AND AGREED TO:

 

By:               Date  

 

 

3